By the Court,

Bronson, J.
The defendants covenanted for themselves as individuals. They did not describe them selves in the contract, nor sign it, as trustees, directors, agents, committee, &c.; and there is nothing in the contract from which it can be inferred that they either intended to bind any body but themselves, or that they were themselves unwilling to be personally bound.
In all the various forms in which the question was presented, the referees decided that the written contract could not be contradicted by paroi proof that the defendants did not intend to be personally liable. They decided correctly—and this answers most of the exceptions taken on the hearing.
Although the trustees of the corporation on the 2d June, 1336, approved of the contract, it was none the less the undertaking of the defendants individually.
Motion denied,